 

EXHIBIT 10.1

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Execution Version

 

SUBLICENSE AGREEMENT

 

By and Between

 

ALSERES PHARMACEUTICALS, INC.

 

and

 

NAVIDEA BIOPHPARMACEUTICALS, INC.



  

 

 

 

Table of Contents

 

    Page       Article I Definitions 1 Section 1.1 “AAA” 1 Section 1.2
“Affiliate” 1 Section 1.3 “Agreement” 1 Section 1.4 “ALSE” 1 Section 1.5
“Bankruptcy Code” 1 Section 1.6 “Breaching Party” 1 Section 1.7 “Change of
Control” 2 Section 1.8 “Combination Product” 2 Section 1.9 “Commercialization”
or “Commercialize” 2 Section 1.10 “Commercially Reasonable Efforts” 2 Section
1.11 “Competitive Infringement” 2 Section 1.12 “Confidential Information” 2
Section 1.13 “Control” or “Controlled” or “Controls” 2 Section 1.14 “Cover” or
“Covering” or “Covered” 3 Section 1.15 “Develop” or “Development” 3 Section 1.16
“Development Costs” 3 Section 1.17 “Development Plan” 3 Section 1.18 “Effective
Date” 3 Section 1.19 “EMA” 3 Section 1.20 “E.U.” or “European Union” 3 Section
1.21 “FDA” 3 Section 1.22 “Field” 3 Section 1.23 “Harvard License” 3 Section
1.24 “IND” 3 Section 1.25 “Indemnified Party” 3 Section 1.26 “Indemnifying
Party” 4 Section 1.27 “Invalidity Claim” 4 Section 1.28 “Know-How” 4 Section
1.29 “Launch” 4 Section 1.30 “Licensed Intellectual Property” 4 Section 1.31
“Licensed Know-How” 4 Section 1.32 “Licensed Patent” or “Licensed Patent Rights”
4 Section 1.33 “Licensed Product” 4 Section 1.34 “NAVB” 4 Section 1.35 “NDA” 4
Section 1.36 “Net Sales” 5 Section 1.37 “Party” 6 Section 1.38 “Patent Rights” 6
Section 1.39 “Person” 6 Section 1.40 “Phase III Clinical Trial” 7 Section 1.41
“Phase IV Clinical Trial” 7 Section 1.42 “Regulatory Approval” 7

 

-i-

 

 

Table of Contents

(continued)

 

    Page Section 1.43 “Regulatory Authority” 7 Section 1.44 “Regulatory
Materials” 7 Section 1.45 “Royalty Expiration Date” 7 Section 1.46 “Severed
Clause” 7 Section 1.47 “Sublicense Country” 7 Section 1.48 “Sublicense Income” 7
Section 1.49 “Terminated Product” 8 Section 1.50 “Territory” 8 Section 1.51
“Third Party” 8 Section 1.52 “U.S.” 8 Section 1.53 “Valid Claim” 8 Article II
Grant of License 8 Section 2.1 License Grants; Sublicensing 8 Section 2.2
Section 365(n) of the Bankruptcy Code 9 Section 2.3 Royalty Expiration Date 9
Article III Reports and Diligence 9 Section 3.1 Responsibility for Development
and Commercialization 9 Section 3.2 Diligence 10 Section 3.3 Records 10 Section
3.4 Development Reports 10 Section 3.5 Technology Transfer 10 Section 3.6
Transfer of Regulatory Materials 10 Article IV Financial Provisions 11 Section
4.1 Upfront Payments 11 Section 4.2 Milestone Payments 11 Section 4.3 Royalties
12 Section 4.4 Duration of Payments 12 Section 4.5 Third Party Agreements 12
Section 4.6 Payments for Sublicense Countries 13 Section 4.7 Reports and
Accounting 13 Section 4.8 Currency and Method of Payments 13 Section 4.9 Late
Payments 14 Section 4.10 Payments to ALSE Licensors 14 Article V Intellectual
Property Protection and Related Matters 14 Section 5.1 Prosecution and
Maintenance of Licensed Patent Rights 14 Section 5.2 Third Party Infringement 15
Section 5.3 Claimed Infringement 16 Section 5.4 Patent Invalidity Claim 16
Article VI Confidentiality 16 Section 6.1 Confidential Information 16 Section
6.2 Employee, Consultant and Advisor Obligations 17 Section 6.3 Authorized
Disclosure 17 Section 6.4 Term 18

 

-ii-

 

 

Table of Contents

(continued)

  

    Page       Section 6.5 Remedies 18 Article VII Representations and
Warranties 18 Section 7.1 Representations of Authority 18 Section 7.2 Consents
18 Section 7.3 No Conflict 18 Section 7.4 Employee, Consultant and Advisor
Obligations 18 Section 7.5 Additional Representations, Warranties and Covenants
by ALSE 19 Section 7.6 No Warranties 20 Article VIII Term and Termination 20
Section 8.1 Term 20 Section 8.2 Termination For Material Breach 20 Section 8.3
Termination by NAVB 20 Section 8.4 Terminated Products and Countries 21 Section
8.5 Survival 21 Article IX Dispute Resolution 21 Section 9.1 Alternative Dispute
Resolution 21 Section 9.2 No Limitation 22 Article X Miscellaneous Provisions 22
Section 10.1 Indemnification 22 Section 10.2 Governing Law 23 Section 10.3
Assignment 23 Section 10.4 Entire Agreement; Amendments 24 Section 10.5 Notices
24 Section 10.6 Force Majeure 25 Section 10.7 Public Announcements 25 Section
10.8 Independent Contractors 25 Section 10.9 Headings 25 Section 10.10 No
Implied Waivers; Rights Cumulative 25 Section 10.11 Severability 25 Section
10.12 Execution in Counterparts 25 Section 10.13 No Third Party Beneficiaries 25
Section 10.14 No Consequential Damages 26

 

Exhibit A-1 Development Plan Exhibit A-2 Diligence Milestones Exhibit B Licensed
Patent Rights Exhibit C [123I]-E-IACFT Injection



 

-iii-

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

SUBLICENSE AGREEMENT

 

This Sublicense Agreement (the “Agreement”), dated as of this 31st day of July,
2012 (the “Effective Date”), is by and between Alseres Pharmaceuticals, Inc.
(PKA Boston Life Sciences, Inc.), a Delaware corporation with offices at 239
South Street, Hopkinton, MA 01748 (“ALSE”), and Navidea Biopharmaceuticals,
Inc., a Delaware corporation with offices at 425 Metro Place North, Suite 450,
Dublin, Ohio 43017 (“NAVB”).

 

INTRODUCTION

 

1.          NAVB is in the business of developing and marketing precision
diagnostic pharmaceutical products.

 

2.          ALSE has licensed, owns or controls patents and know-how relating to
[123I]-E-IACFT Injection.

 

3.          NAVB desires to obtain, and ALSE desires to grant to NAVB, an
exclusive sublicense to use such patents and know-how to further the research
and development of Licensed Products (as defined below) and an exclusive
sublicense to commercialize such Licensed Products, in each case in the Field in
the Territory (as defined below).

 

NOW, THEREFORE, NAVB and ALSE agree as follows:

 

Article I
Definitions

 

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

 

Section 1.1           “AAA” has the meaning set forth in Section 9.1.

 

Section 1.2           “Affiliate” means, with respect to a Party, any Person
that controls, is controlled by, or is under common control with such Party. For
purposes of this Section 1.2, “control” shall refer to (a) in the case of a
Person that is a corporate entity, direct or indirect ownership of fifty percent
(50%) or more of the stock or shares having the right to vote for the election
of directors of such Person and (b) in the case of a Person that is not a
corporate entity, the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 

Section 1.3           “Agreement” has the meaning set forth in the preamble.

 

Section 1.4           “ALSE” has the meaning set forth in the preamble.

 

Section 1.5           “Bankruptcy Code” means 11 U.S.C. §§ 101-1330, as amended.

 

Section 1.6           “Breaching Party” has the meaning set forth in Section
8.2.

 

 

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 1.7           “Change of Control” means the occurrence of any of the
following: (a) a Party enters into a merger, consolidation, stock sale or sale
or transfer of all or substantially all of its assets to which this Agreement
relates, or other similar transactions or series of transactions with a Third
Party; or (b) any transaction or series of related transactions in which any
Third Party or group of Third Parties acquires beneficial ownership of
securities of a Party representing more than fifty percent (50%) of the combined
voting power of the then outstanding securities of such Party. Notwithstanding
Section 1.7(a) or (b), a stock sale to underwriters of a public offering of a
Party’s capital stock or other Third Parties solely for the purpose of financing
or a transaction solely to change the domicile of a Party shall not constitute a
Change of Control.

 

Section 1.8           “Combination Product” means any pharmaceutical product
(whether therapeutic or diagnostic) that includes both (a) a Licensed Product
and (b) other active ingredient(s) or other component(s) (e.g., software).

 

Section 1.9           “Commercialization” or “Commercialize” means any
activities directed to producing, manufacturing, marketing, promoting,
distributing, importing or selling a product.

 

Section 1.10         “Commercially Reasonable Efforts” means the commitment of
resources and efforts consistent with the resources and efforts generally used
by such Party in the exercise of its reasonable business, legal, medical and
scientific judgment, relating to the development and commercialization of a
diagnostic product owned by it or to which it has exclusive rights, with similar
product characteristics, which is of similar market potential at a similar stage
in its development or product life, taking into account issues of patent
coverage, safety and efficacy, product profile, the competitiveness of the
marketplace, the proprietary position of the product, the regulatory structure
involved, the potential or actual profitability of the applicable products
(including pricing and reimbursement status achieved or to be achieved), and
other relevant factors, including technical, legal, scientific and/or medical
factors. For purposes of clarity, Commercially Reasonable Efforts would be
determined on a market-by-market and application-by-application basis for a
product and it is anticipated that the level of effort may be different for
different markets and may change over time, reflecting changes in the status of
the applicable product and the market(s) involved.

 

Section 1.11         “Competitive Infringement” means the infringement or
alleged infringement by a Third Party of a Licensed Patent in the Field and in
the Territory.

 

Section 1.12         “Confidential Information” means all information disclosed
or supplied by one Party to the other pursuant to this Agreement, including
without limitation, all scientific, pre-clinical, clinical, regulatory,
manufacturing, marketing, financial and commercial information or data, whether
communicated in writing or orally or by any other method.

 

Section 1.13         “Control” or “Controlled” or “Controls” means the
possession by the applicable Party of the ability to grant a license or
sublicense, in each case as provided for in this Agreement, without violating
the terms of any agreement or other arrangement with any Third Party.

 

2

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 1.14         “Cover” or “Covering” or “Covered” means, with respect to a
product, that, but for a license granted to a Party under a Valid Claim, the
Development or Commercialization of such product would infringe such Valid
Claim.

 

Section 1.15         “Develop” or “Development” means research, discovery and
preclinical and clinical drug development activities, including without
limitation test method development and stability testing, toxicology,
formulation, quality assurance/quality control development, statistical
analysis, clinical studies, regulatory affairs, product approval and
registration.

 

Section 1.16         “Development Costs” means the out-of-pocket costs and
internal costs in relation to the non-clinical and clinical Development of
Licensed Products incurred by NAVB in accordance with the Development Plan.
Development Costs shall include the cost of all clinical supplies. Internal
costs shall be determined by the FTE Rate set forth in the Development Plan
multiplied by the number of FTEs. Out-of-pocket costs shall mean external Third
Party costs incurred by a Party (or for its account by an Affiliate or a
contract research organization (“CRO”)), including, without limitation, clinical
trial expenses such as investigator payments, CRO management fees, registration
fees, Third Party monitoring costs and comparator drugs. Development Costs may
include out-of-pocket costs and internal costs incurred by ALSE but only to the
extent such costs are approved by NAVB and are incurred by ALSE due to
activities requested by NAVB in accordance with the Development Plan.

 

Section 1.17         “Development Plan” has the meaning set forth in Section
3.1(b).

 

Section 1.18         “Effective Date” has the meaning set forth in the preamble.

 

Section 1.19         “EMA” means the European Medicines Agency, or any successor
entity thereto.

 

Section 1.20         “E.U.” or “European Union” means those countries that, as
of the Effective Date, are member states of the European Union, and any
successor states comprising the territory of such member states.

 

Section 1.21         “FDA” means the U.S. Food and Drug Administration, or any
successor entity thereto.

 

Section 1.22         “Field” means all uses in humans.

 

Section 1.23         “Harvard License” means the license agreement entered into
between ALSE and The President and Fellows of Harvard College (“Harvard
University”) with an effective date of December 10, 1993, as amended on May 7,
2004, August 5, 2010 and July 31, 2012, relating to Harvard University’s case
reference no. 919-93 and under which ALSE obtained exclusive rights relating to,
and the right to Control, certain Licensed Patent Rights.

 

Section 1.24         “IND” means an investigational new drug application filed
with the FDA and/or any other similar application to be filed with a
governmental agency in a country or group of countries other than the United
States.

 

Section 1.25         “Indemnified Party” has the meaning set forth in Section
10.1(c).

 

3

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 1.26         “Indemnifying Party” has the meaning set forth in Section
10.1(c).

 

Section 1.27         “Invalidity Claim” has the meaning set forth in Section
5.4.

 

Section 1.28         “Know-How” means any technical, scientific and business
information, including all biological, chemical, pharmacological, toxicological,
clinical, and assay information, data, analyses, discoveries, inventions,
methods, techniques, improvements, concepts, designs, processes, formulae,
specifications and trade secrets, whether or not patentable, including documents
(which shall include paper, notebooks, books, files, ledgers, records, tapes,
discs, diskettes, CD-ROM and any other media on which the foregoing information
can be stored) containing any of the foregoing information.

 

Section 1.29         “Launch” means, for each Licensed Product in each country,
the first arm’s-length sale to a Third Party for use or consumption by the
public of such Licensed Product in such country after Regulatory Approval of
such Licensed Product in such country. A Launch shall not include any Licensed
Product sold for use in clinical trials (including Phase IV Clinical Trials),
for research or for other non-commercial uses, or that is supplied as part of a
compassionate use or similar program.

 

Section 1.30         “Licensed Intellectual Property” means the Licensed
Know-How and the Licensed Patent Rights.

 

Section 1.31         “Licensed Know-How” means any Know-How that is owned or
Controlled by ALSE or any Affiliate of ALSE and disclosed or required to be
disclosed by ALSE or any Affiliate of ALSE to NAVB or any of NAVB’s Affiliates
or sublicensees that is necessary, used or useful for the Development,
manufacture or Commercialization of any Licensed Product.

 

Section 1.32         “Licensed Patent” or “Licensed Patent Rights” means all
Patent Rights owned or Controlled by ALSE and its Affiliates as of the Effective
Date and during the term of this Agreement that would be infringed by the
research, development, importation, manufacture, having manufactured, use, offer
for sale or sale of a Licensed Product, including without limitation those
Patent Rights listed on Exhibit B.

 

Section 1.33         “Licensed Product” means a pharmaceutical product (whether
prescription or over-the-counter) for use in the Field containing [123I]-E-IACFT
Injection (which is set forth in Exhibit C), as described in or covered by the
Licensed Patent Rights set forth in Exhibit B. For clarity, Licensed Product
shall include any pharmaceutical product for use in the Field containing
[123I]-E-IACFT Injection regardless of whether any Patent Right exists in a
particular country in the Territory.

 

Section 1.34         “NAVB” has the meaning set forth in the preamble.

 

Section 1.35         “NDA” means a New Drug Application filed with the U.S. Food
and Drug Administration covering the Licensed Product as well as any foreign
equivalents thereof.

 

4

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 1.36         “Net Sales” means, with respect to a Licensed Product, the
gross amounts received by NAVB, its Affiliates and sublicensees in respect of
sales in the Territory of such Licensed Product by NAVB, its Affiliates and
sublicensees to unrelated Third Parties, in each case less the following
deductions:

 

(a)          the total of ordinary and customary trade discounts earned and
actually taken or granted;

 

(b)          any statutory or contractual rebates paid to any governmental or
any other public authority, agency or entity or to other health maintenance
organizations;

 

(c)          cash and quantity discounts actually allowed;

 

(d)          allowances and adjustments actually credited or paid to customers
for recalled, rejected, spoiled, damaged, outdated and/or returned Licensed
Products;

 

(e)          chargebacks and other amounts due from NAVB, its Affiliate or its
sublicensee, as applicable, on sale to customers, or on sale by customers to
Third Parties (including without limitation end users), or on dispensing of the
Licensed Product;

 

(f)          freight, insurance, transportation costs and handling charges
identified by NAVB, its Affiliate or its sublicensee, as applicable, in its
invoices to independent Third Parties;

 

(g)          bad debt recognized by NAVB, its Affiliates and/or sublicensees for
accounting purposes as not collectible but not to exceed one percent (1%) of the
invoiced sales prices;

 

(h)          sales commissions, distribution fees and other similar fees paid to
Third Party distributors and/or selling agents, subject to a maximum of
twenty-seven and one half percent (27.5%) of gross amounts received by NAVB from
sales of Licensed Product(s);

 

(i)          excise, sales and value added taxes included by NAVB, its Affiliate
or its sublicensee, as applicable, in its invoices to independent Third Parties;
and

 

(j)          customs duties, tariffs, and other compulsory payments made by
NAVB, its Affiliate or its sublicensee, as applicable, to national provincial
and local government authorities.

 

Such amounts shall be determined from the books and records of NAVB and its
Affiliates and sublicensees, maintained in accordance with generally accepted
accounting principles, consistently applied.

 

For clarity, sales of Licensed Product between or among NAVB or its Affiliates
or sublicensees shall be excluded from the computation of Net Sales, but the
subsequent final sale of the Licensed Product to Third Parties by such
Affiliates or sublicensees, as applicable, shall be included in the computation
of Net Sales. Notwithstanding anything to the contrary herein, the sale,
disposal or use of Licensed Products for marketing, regulatory, development or
charitable purposes, such as clinical trials, preclinical trials, compassionate
use, named patient use, or indigent patient programs, without consideration,
shall not be deemed a sale hereunder.

 

5

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

In the event the Licensed Product is sold as part of a Combination Product, the
Net Sales from the Combination Product, for the purposes of determining royalty
payments, shall be determined by multiplying the Net Sales (as determined above)
of the Combination Product, during the applicable royalty reporting period, by
the fraction, A/(A+B), where A is the average sale price of the Licensed Product
when sold separately in finished form and B is the sum of the average sale
price(s) of the other active ingredient(s) (or other components, as applicable)
included in the Combination Product when sold separately in finished form (and
in the case of active ingredient(s), in the same formulation and dosage), in
each case during the applicable royalty reporting period or, if sales of both
the Licensed Product and the other active ingredient(s) (or other components, as
applicable) did not occur in such period, then in the most recent royalty
reporting period in which sales of both occurred. In the event that such average
sale price cannot be determined for both the Licensed Product and all other
active ingredient(s) (or other components, as applicable) included in such
Combination Product, Net Sales for the purposes of determining royalty payments
shall be calculated by multiplying the Net Sales of the Combination Product by
the fraction of C/(C+D) where C is the cost-based fair market value of the
Licensed Product and D is the sum of the cost-based fair market value(s) of all
other active ingredient(s) (or other components, as applicable) included in the
Combination Product. In such event, NAVB shall in good faith make a
determination of the respective cost-based fair market values of the Licensed
Product and all other active ingredient(s) (or other components, as applicable)
included in the Combination Product, and shall notify ALSE of such determination
and provide ALSE with data to support such determination. ALSE shall have the
right to review such determination of cost-based fair market values and, if ALSE
disagrees with such determination, to notify NAVB of such disagreement within
thirty (30) days after NAVB notifies ALSE of such determination. If ALSE
notifies NAVB that ALSE disagrees with such determination within such thirty
(30) day period, and if thereafter the Parties are unable to agree in good faith
as to such respective cost-based fair market values, then such matter shall be
resolved as provided in Article IX

; provided that NAVB may apply its proposed determination in the payment of Net
Sales during the pendency of any dispute. If ALSE does not notify NAVB that ALSE
disagrees with such determination within such thirty (30) day period, such
determination shall be conclusive and binding on the Parties.

 

Section 1.37         “Party” means NAVB or ALSE; “Parties” means NAVB and ALSE.

 

Section 1.38         “Patent Rights” means all patents and patent applications
(including provisional patent applications and any continuations of any such
patent applications, claims in continuations-in-part to the extent such claims
are entirely supported by the specifications of any such patent applications,
and any divisionals, provisionals or substitute applications with respect to any
such patent applications), any patent issued with respect to any such patent
applications, any reissue, reexamination, renewal or extension (including any
supplemental patent certificate) of any such patent, and any confirmation
patent, registration patent, patent of addition, or inventor’s certificate based
on or directed to the same invention as any such patent, and all patents and
patent applications anywhere in the world that at any time, directly or
indirectly, claim priority from, support a claim of priority of or contain
substantially identical disclosure as any of the foregoing.

 

Section 1.39         “Person” means any natural person or any corporation,
company, partnership, joint venture, firm or other entity, including without
limitation a Party.

 

6

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 1.40         “Phase III Clinical Trial” means a controlled human
clinical trial, anywhere in the world, of a product on subjects that is designed
to establish that the product is safe and efficacious for its intended use, and
to define warnings, precautions, and adverse reactions that are associated with
such product in the dosage range to be prescribed, and to support Regulatory
Approval of such product or label expansion of such product.

 

Section 1.41         “Phase IV Clinical Trial” means a controlled human clinical
trial of a product, or other test or study of the product, commenced after
receipt of initial Regulatory Approval for an indication in a country that is
conducted within the parameters of the labeling approved for the product. Phase
IV Clinical Trials may include clinical trials, or other tests and studies,
conducted in support of pricing/reimbursement for an initial Regulatory
Approval, epidemiological studies, modeling and pharmacoeconomic studies,
post-marketing surveillance studies, health economics studies, and
investigator-sponsored clinical trials.

 

Section 1.42         “Regulatory Approval” means the approvals (including any
applicable governmental price and reimbursement approvals), licenses,
registrations or authorizations of Regulatory Authorities necessary for the
Commercialization of a product in a country or territory.

 

Section 1.43         “Regulatory Authority” means a federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity with authority over the testing, manufacture, use,
storage, import, promotion, marketing or sale of a product in a country.

 

Section 1.44         “Regulatory Materials” means the technical, medical and
scientific registrations, authorizations and approvals (including, without
limitation, approvals of NDA’s or foreign equivalents, supplements and
amendments, pre- and post- approvals, pricing and Third Party reimbursement
approvals, and labeling approvals) of any Regulatory Authority necessary or
useful for the development (including the conduct of clinical studies),
manufacture, distribution, marketing, promotion, offer for sale, use, import,
reimbursement, export or sale of a Licensed Product in a regulatory
jurisdiction, together with all related correspondence to or from any Regulatory
Authority and all documents referenced in the complete regulatory chronology for
each NDA or foreign equivalent, including the Drug Master File (if any), IND and
NDA, or foreign equivalents.

 

Section 1.45         “Royalty Expiration Date” has the meaning set forth in
Section 2.3.

 

Section 1.46         “Severed Clause” has the meaning set forth in Section
10.11.

 

Section 1.47         “Sublicense Country” shall mean any country in the
Territory other than: [*]

 

Section 1.48         “Sublicense Income” shall mean fees and payments made by a
Third Party Partner (as defined in Section 4.6) to NAVB in consideration for a
sublicense (or other rights) under the rights granted to NAVB under Section
2.1(a), provided that such fees and payments shall exclude: (a) payments for
Licensed Products sold to such Third Party Partner by NAVB or its Affiliates;
(b) payments for research and development expenses; (c) payments that are fees
for services; (d) payments for equity; and (e) consideration as a loan (other
than to the extent such loan is forgiven or credited toward any other payment
obligations).

 

7

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 1.49         “Terminated Product” has the meaning set forth in Section
8.2.

 

Section 1.50         “Territory” means all countries and territories of the
world.

 

Section 1.51         “Third Party” means any person or entity other than a Party
or any of its Affiliates.

 

Section 1.52         “U.S.” means the United States of America, including all
possessions and territories thereof.

 

Section 1.53         “Valid Claim” means, on a country-by-country basis, any
claim of a non-expired and non-abandoned Patent Right within the Licensed Patent
Rights which (a) has not been held unenforceable, non-patentable, or invalid by
a court or governmental agency of competent jurisdiction, and which is
unappealed or unappealable within the time allowed for appeal, or (b) has not
been admitted by the holder of the Patent Right to be unenforceable,
non-patentable, or invalid through reissue, disclaimer, or otherwise, and in
each case for (a) and (b) which Covers the manufacture, use or sale of a
Licensed Product; provided, however, that if any such claim is in a pending
patent application in a country, such patent application is being prosecuted in
good faith and such claim has not been pending for more than ten (10) years from
the date of the earliest office action or communication from the applicable
patent office of such country (or region, for European patent applications).

 

Article II
Grant of License

 

Section 2.1           License Grants; Sublicensing.

 

(a)          Licenses Granted to NAVB.

 

(i)          Research and Development. Subject to the terms of this Agreement,
ALSE hereby grants NAVB an exclusive, royalty-free sublicense (with the right to
grant further sublicenses in accordance with Section 2.1(b)), under Licensed
Know-How and Licensed Patent Rights to research, develop, import, make, have
made and use Licensed Products in the Field in the Territory.

 

(ii)         Commercialization. Subject to the terms of this Agreement, ALSE
hereby grants NAVB an exclusive, royalty-bearing license (with the right to
grant sublicenses in accordance with Section 2.1(b)) under Licensed Know-How and
Licensed Patent Rights to make, have made, use, import, offer for sale and sell
Licensed Products in the Field in the Territory.

 

8

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(b)          Sublicenses. NAVB may grant and authorize further sublicenses under
the licenses granted pursuant to Section 2.1(a) of this Agreement. Within thirty
(30) days of entering into any such sublicense, NAVB shall provide ALSE with a
copy of the sublicense agreement. NAVB shall require NAVB’s sublicensees to
comply with the provisions of this Agreement relating to development,
confidentiality, indemnification, reports, information and audit rights, as such
provisions are applicable to the exercise by sublicensees of rights licensed to
NAVB hereunder. NAVB hereby guarantees, and shall remain primarily liable for,
the performance of its sublicensees under this Agreement. Any such sublicenses
by NAVB shall include an obligation for the sublicensee to account for and
report its Net Sales, and NAVB shall pay to ALSE (or arrange for the sublicensee
to pay directly to ALSE, with NAVB remaining responsible for any failure of the
sublicensee to pay amounts when due under this Agreement) royalties on such Net
Sales as if such Net Sales of the sublicensee were Net Sales of NAVB.

 

Section 2.2           Section 365(n) of the Bankruptcy Code. All rights and
licenses granted under or pursuant to this Agreement are, and shall otherwise
be, deemed to be, for purposes of Section 365(n) of the Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code. The Parties shall retain and may fully exercise all of
their respective rights and elections under the Bankruptcy Code.

 

Section 2.3           Royalty Expiration Date. The obligations of NAVB to pay
royalties to ALSE pursuant to Section 4.3 hereof shall be on a Licensed
Product-by-Licensed Product and country-by-country basis within the Territory,
and will begin on the Launch of a Licensed Product in a country and will
continue until the expiration of the last Valid Claim under a Licensed Patent
for such Licensed Product in such country (the “Royalty Expiration Date”). For
clarity, if no Valid Claim exists in a country as of the Launch of a Licensed
Product, then no royalties shall be payable with respect to such Licensed
Product in such country unless and until a Valid Claim exists.

 

Article III
Reports and Diligence

 

Section 3.1           Responsibility for Development and Commercialization.

 

(a)          Generally. During the term of this Agreement, NAVB (or its
Affiliates or sublicensees) shall have sole responsibility and authority to
conduct Development and Commercialization activities, including all regulatory
activities, with respect to any Licensed Products throughout the Territory in
accordance with the Development Plan. All regulatory submissions with respect to
the Licensed Products in the Territory shall be owned by NAVB and/or its
Affiliates or sublicensee(s), as applicable. Upon NAVB’s reasonable written
request, (i) ALSE shall provide NAVB with any Licensed Know-How that is
reasonably useful for NAVB to conduct the activities set forth in this Section
3.1(a), and (ii) ALSE shall cooperate with NAVB in connection with regulatory
submissions related to any Licensed Product.

 

(b)          Development Plan. All Development activities performed under this
Agreement shall be in accordance with the Development Plan as provided by NAVB
to ALSE no later than [*] and to be attached and set forth as Exhibit A-1 (the
“Development Plan”). The Parties agree to work together in good faith to
finalize a regulatory approach to be taken for the U.S. and E.U. markets by [*].
The Parties desire that NAVB will prepare and submit a Marketing Approval
Application (MAA) to the EMA for the Licensed Product within one (1) year of the
submission of a NDA to the FDA for the same Licensed Product. It is expected
that the Development Plan will be discussed by the Parties as needed and no less
than every six (6) months after the Effective Date. Such discussions and any
minutes thereto will be kept as NAVB’s Confidential Information. Notwithstanding
anything herein, NAVB shall have the right, in its discretion, to amend the
Development Plan with written notice to and a copy of the amended Development
Plan to ALSE.

 

9

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(c)          Development Costs. During the term of this Agreement NAVB shall be
responsible for all Development Costs related to the Development of Licensed
Products.

 

Section 3.2           Diligence. NAVB shall use Commercially Reasonable Efforts
to Develop and Commercialize the Licensed Products in the [*] during the term of
this Agreement; provided that NAVB may satisfy such obligation, subject to the
terms of this Agreement, by sublicensing the Development and Commercialization
of a Licensed Product to a sublicensee that shall be obligated to adhere to the
Commercially Reasonable Efforts obligations in this Agreement. For clarity, NAVB
shall be deemed to have satisfied its diligence obligations under this Section
3.2 with respect to a Licensed Product so long as NAVB meets the U.S. milestones
for Development and Commercialization (or pays the corresponding Milestone
Activity Payments, as applicable) set forth in Exhibit A-2.

 

Section 3.3           Records. NAVB shall maintain complete and accurate records
of all material Development and Commercialization conducted by it or on its
behalf related to each Licensed Product, and all material information generated
by it or on its behalf in connection with Development under this Agreement with
respect to each Licensed Product. NAVB shall maintain such records at least
until the later of: (a) four (4) years after such records are created, or
(b) two (2) years after either the Launch of the Licensed Product to which such
records pertain or the abandonment of Development of the Licensed Product to
which such records pertain.

 

Section 3.4           Development Reports. Within ninety (90) days after June 30
and December 31 of each calendar year ending prior to the first Launch of a
Licensed Product by NAVB, a NAVB Affiliate or a NAVB sublicensee, NAVB shall
provide to ALSE a written report (a) summarizing the activities undertaken by
NAVB, its Affiliates and sublicensees during the immediately preceding six (6)
month period in connection with the Development of Licensed Products and
(b) describing the Development activities planned to be undertaken by NAVB, its
Affiliates and sublicensees in the next six (6) month period.

 

Section 3.5           Technology Transfer. During the ninety (90) day period
following the Effective Date, ALSE shall use commercially reasonable efforts to
provide NAVB with the Licensed Know-How, including all documents in ALSE’s
possession or under its Control relating to the Regulatory Materials. Thereafter
during the term of this Agreement, ALSE shall promptly provide NAVB with any
additional Licensed Know-How that ALSE comes to own or control after the
Effective Date upon request by NAVB.

 

Section 3.6           Transfer of Regulatory Materials. ALSE hereby agrees to
assign and hereby does assign to NAVB all of ALSE’s right, title and interest in
and to any Regulatory Materials for Licensed Products including but not limited
to the IND therefor and any foreign equivalents. Thereafter, NAVB or its
sublicensees shall hold title to such IND (and foreign equivalents), and shall
assume full responsibility for such IND (and foreign equivalents). In addition,
ALSE promptly shall execute, but not later than [thirty (30)] days after the
Effective Date, any and all other instruments, forms of assignment or other
documents and take such further actions as NAVB may reasonably request in order
to give effect to or evidence the foregoing assignment.

 

10

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Article IV
Financial Provisions

 

Section 4.1           Upfront Payments.

 

(a)          License Payment. Upon execution of this Agreement, NAVB shall make
a one-time sublicense execution payment to ALSE equal to (i) One Hundred and
Seventy-Five Thousand Dollars ($175,000) in cash and (ii) 300,000 shares of NAVB
common stock.

 

(b)          Registration Rights. The parties have executed a Registration
Rights Agreement effective on even date herewith pursuant to which any and all
NAVB common stock shares issued or issuable in accordance with this Agreement
will, in accordance with the terms of said Registration Rights Agreement, be
registered for resale by ALSE.

 

Section 4.2           Milestone Payments. NAVB shall make the following
milestone payments to ALSE within thirty (30) days after each of the following
events.

 

Milestone Event   Cash
Payment   Shares of
NAVB
Common
Stock
Issued [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]      
[*] [*]       [*]

 

The milestone payments payable pursuant to this Section 4.2 shall each only be
payable one time, irrespective of how many Licensed Products NAVB, its
Affiliates and sublicensees Develop or Commercialize that achieve the relevant
milestone, and no amounts shall be due hereunder for subsequent or repeated
achievement of such milestones.

 

In the event that NAVB is a party to a merger, consolidation, stock sale or sale
or transfer of all or substantially all of its assets, following which the NAVB
common stock is no longer registered under Section 12 of the Securities Exchange
Act of 1934, then in lieu of the issuance of any shares of NAVB common stock (as
required under this Section 4.2) upon the occurrence of any Milestone Event
thereafter (or as a Milestone Activity Payment pursuant to Exhibit A-2, as
applicable), NAVB (or its successor) shall pay to ALSE an amount equal to (i)
the closing price per share of common stock reported by Bloomberg, L.P. on the
first trading day following the public announcement of such transaction,
multiplied by (ii) the number of shares of NAVB common stock issuable to ALSE
(as required under this Section 4.2) upon the occurrence of such Milestone Event
(or as a Milestone Activity Payment pursuant to Exhibit A-2, as applicable).

 

11

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 4.3           Royalties. NAVB shall pay ALSE royalties on calendar year
Net Sales for Licensed Products in countries in the Territory other than
Sublicense Countries at the royalty rates stated below.

 

(i)          [*]of that portion of all Net Sales in any calendar year for which
the invoiced sale price per dose before any adjustments is equal to or greater
than [*];

 

(ii)         [*] of that portion of all Net Sales in any calendar year for which
the invoiced sale price per dose before any adjustment is equal to or greater
than [*] and less than [*]; and

 

(iii)        [*] of that portion of all Net Sales in any calendar year for which
the invoiced sale price per dose before any adjustment is less than [*].

 

All Net Sales are to be computed in U.S. Dollars using the methodology for
currency conversion described in Section 4.8 below.

 

Section 4.4           Duration of Payments. The amounts payable under Section
4.3

and Section 4.6 shall be paid on a Licensed Product-by-Licensed Product and
country-by-country basis until the Royalty Expiration Date applicable to each
Licensed Product in each country.

 

Section 4.5           Third Party Agreements. During the term of this Agreement,
to the extent that NAVB or its Affiliates or sublicensees, in order to be
legally permitted to (a) meet its diligence obligations hereunder or (b) exploit
the rights granted hereunder without infringing on a Third Party’s technology or
intellectual property, is forced to license or otherwise acquire rights under a
Third Party’s technology or intellectual property rights to Develop, make, use,
have made, offer for sale, sell, import and export (or otherwise Commercialize)
a Licensed Product in the Field in a country in the Territory, NAVB shall be
entitled to apply and deduct [*] of any and all payments actually paid in a
given calendar quarter by NAVB, its Affiliate or sublicensee, to such Third
Party, in connection with such license or rights for such technology and related
intellectual property rights, against the royalties due ALSE under this
Agreement for such country; provided, however, that in no event shall the amount
that would otherwise have been due ALSE for such calendar quarter in such
country under the terms of this Agreement be reduced by more than [*] pursuant
to this Section 4.5; further, provided, that if NAVB is not able to fully
recover the amounts paid by NAVB or its Affiliate or sublicensee under such
Third Party license or rights as a result of the foregoing, then NAVB shall be
entitled to carry forward such right of off-set to future calendar quarters with
respect to such excess amount.

 

12

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 4.6           Payments for Sublicense Countries. For any Sublicense
Country, if NAVB or its Affiliate sells Licensed Products to a Third Party who
is not a Third Party Partner (as defined below), then NAVB shall pay ALSE
royalties on calendar year Net Sales for such Licensed Products (by NAVB or its
Affiliate) in accordance with Section 4.3. In the event of Third Party Partners
in the Sublicense Countries, in lieu of payments under Section 4.3 NAVB shall
pay to ALSE, as determined by NAVB, the lower of: (a) on a Licensed
Product-by-Licensed Product and country-by-country basis, royalties on calendar
year Net Sales by a Third Party Partner at the royalty rates set forth in
Section 4.3; provided that for purposes of this subsection (a) only, all
references to the term “sublicensee(s)” in Net Sales (as defined in
Section 1.36) shall be deleted and be replaced with the term “Third Party
Partner(s)”; or (b) [*] of all Sublicense Income received by NAVB from such
Third Party Partner in the applicable Sublicense Country. For purposes of this
Section 4.6, “Third Party Partner” shall mean a sublicensee, distributor, or any
Third Party in a Sublicense Country to whom NAVB has granted rights under the
licenses granted pursuant to Section 2.1(a) (but excluding shipping, warehousing
and non-commercial distribution partners of NAVB or its Affiliates). In the
event of (b) above, NAVB shall make such payment to ALSE within thirty (30) days
after the end of each calendar quarter in which the Sublicense Income is
received by NAVB.

 

Section 4.7           Reports and Accounting.

 

(a)          Reports; Payments. NAVB shall deliver to ALSE, within thirty (30)
days after the end of each calendar quarter, reasonably detailed written
accountings of Net Sales of the Licensed Product (and Sublicense Income, if
applicable) that are subject to payment obligations to ALSE for such calendar
quarter. Such quarterly reports shall indicate (i) gross sales and Net Sales on
a Licensed Product-by-Licensed Product and country-by-country basis, and
(ii) the calculation of payment amounts owed to ALSE from such gross sales and
Net Sales. When NAVB delivers such accounting to ALSE, NAVB shall also deliver
all amounts due under Section 4.3 and Section 4.6 to ALSE for the calendar
quarter.

 

(b)          Audits by ALSE. NAVB shall keep, and shall require its Affiliates
to keep, records of the latest three (3) years relating to gross sales and Net
Sales. For the sole purpose of verifying amounts payable to ALSE hereunder, ALSE
shall have the right no more than once each calendar year, at ALSE’s expense, to
review, together with an independent certified public accounting firm of
nationally recognized standing selected by ALSE and reasonably acceptable to
NAVB, such records in the location(s) where such records are maintained by NAVB
and its Affiliates upon reasonable written notice and during regular business
hours. Results of such review shall be made available to NAVB. If the review
reflects an underpayment to ALSE, such underpayment shall be promptly remitted
to ALSE, together with interest calculated in the manner provided in Section
4.9. If the underpayment is equal to or greater than five percent (5%) of the
amount that was otherwise due, ALSE shall be entitled to have NAVB pay all of
the costs of such review by the accounting firm. ALSE shall treat all financial
information subject to review under this Section 4.7(b) in accordance with the
confidentiality and non-use provisions of this Agreement, and shall cause its
accounting firm to enter into an acceptable confidentiality agreement with NAVB
or its Affiliates, as applicable, obligating the accounting firm to retain all
such information in confidence pursuant to such confidentiality agreement.

 

Section 4.8           Currency and Method of Payments. All payments under this
Agreement shall be made in United States dollars by wire transfer to such bank
account as ALSE may designate from time to time. Any royalties due hereunder
with respect to amounts in currencies other than United States dollars shall be
payable in their United States dollar equivalents, calculated using the average
applicable interbank transfer rate determined by reference to the currency
trading rates published by The Wall Street Journal (Eastern U.S. edition) over
all business days of the calendar quarter to which the report under Section
4.7(a) relates.

 

13

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 4.9           Late Payments. NAVB shall pay interest to ALSE on the
aggregate amount of any payment that is not paid on or before the date such
payment is due under this Agreement at a rate per annum equal to the prime rate
of interest of LIBOR as announced on the date such payment is due plus two
percent (2%), or at the maximum rate permitted by applicable law, whichever is
lower, for the period during which such payment remains overdue.

 

Section 4.10         Payments to ALSE Licensors. ALSE shall remain solely
responsible and liable for any and all fees and payments owing to any Third
Party from whom ALSE licenses Licensed Intellectual Property, including without
limitation Harvard University, arising as a result of this Agreement.

 

Article V
Intellectual Property Protection and Related Matters

 

Section 5.1           Prosecution and Maintenance of Licensed Patent Rights.

 

(a)          Right to Prosecute and Maintain. Subject to the rights and
obligations of Harvard University under Articles VI and VI-A of the Harvard
License with respect to any Patents Rights licensed to ALSE thereunder, NAVB
shall have the first right and option to file and prosecute any patent
applications and to maintain any patents included in the Licensed Patent Rights
for the Territory through counsel selected by NAVB. If NAVB declines the option
to file and prosecute any such patent applications or maintain any such patents,
it shall give ALSE reasonable notice to this effect, sufficiently in advance to
permit ALSE to undertake such filing, prosecution and/or maintenance without a
loss of rights, and thereafter ALSE may, upon written notice to NAVB and at
ALSE’s sole cost and expense, file and prosecute such patent applications and
maintain such patents in the name of NAVB, using patent counsel reasonably
acceptable to NAVB.

 

(b)          Costs and Expenses. Except as otherwise provided herein, NAVB shall
be solely responsible for all costs and expenses incurred in preparing, filing,
prosecuting and maintaining Licensed Patent Rights in the Territory, including
all reasonable costs passed on to ALSE by Harvard University under the Harvard
License related to the preparation, filing, prosecution and maintenance of
Patent Rights in the Harvard License to which NAVB has a sublicense hereunder;
provided, however, that such costs passed on to ALSE by Harvard University are
subject to NAVB’s prior written approval, and NAVB shall have all rights
(including but not limited to the right to be copied on all documents received
from or sent to patent offices, and the right to review and provide comments
during the prosecution process) granted to ALSE under the Harvard License, with
respect to Patent Rights therein to which NAVB has a sublicense hereunder.

 

(c)          Cooperation. Each Party agrees to cooperate with the other with
respect to the filing, prosecution and maintenance of patents and patent
applications pursuant to this Section 5.1, including without limitation:

 

(i)          the execution of all such documents and instruments and the
performance of such acts as may be reasonably necessary in order to permit the
other Party to file, prosecute or maintain patents and patent applications as
provided for in Section 5.1(a);

 

14

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(ii)         making its employees, agents and consultants reasonably available
to the other Party (or to the other Party’s authorized attorneys, agents or
representatives), to the extent reasonably necessary to enable the prosecuting
Party to file, prosecute or maintain patents and patent applications as provided
for in Section 5.1(a); and

 

(iii)        to provide the other Party with copies of all material
correspondence with the United States Patent and Trademark Office or its foreign
counterparts pertaining to the filing, prosecution or maintenance of patents and
patent applications as provided for in Section 5.1(a).

 

Section 5.2           Third Party Infringement. The rights and obligations of
the Parties set forth in this Section 5.2 shall be subject to the rights and
obligations of Harvard University under Article VII of the Harvard License with
respect to any Patent Rights licensed to ALSE thereunder that also constitutes a
Licensed Patent Right hereunder. In such event, NAVB shall have the right to
assume ALSE’s role under Article VII of the Harvard License.

 

(a)          Notifications of Competitive Infringement. Each Party agrees to
notify the other Party when it becomes aware of the reasonable probability of
Competitive Infringement.

 

(b)          Infringement Action. Within ninety (90) days of becoming aware of
Competitive Infringement, NAVB shall decide whether to institute an infringement
suit or take other appropriate action that it believes is reasonably required to
protect the Licensed Patent Rights from such Competitive Infringement. If NAVB
fails to institute such suit or take such action within such ninety (90) day
period, then ALSE shall have the right at its sole discretion to institute such
suit or take other appropriate action.

 

(c)          Costs. Each Party shall assume and pay all of its own out-of-pocket
costs incurred in connection with any litigation or proceedings described in
this Section 5.2

, including without limitation the fees and expenses of that Party’s counsel.

 

(d)          Recoveries. Any recovery obtained by any Party as a result of any
proceeding described in this Section 5.2 or from any counterclaim or similar
claim asserted in a proceeding described in Section 5.3, by settlement or
otherwise, shall be applied in the following order of priority:

 

(i)          first, to reimburse each Party for all litigation costs in
connection with such proceeding paid by that Party and not otherwise recovered
(on a pro rata basis based on each Party’s respective litigation costs, to the
extent the recovery was less than all such litigation costs); and

 

(ii)         second, (A) if NAVB is the Party instituting such proceeding, the
remainder of the recovery shall be retained by NAVB and deemed to be Net Sales
subject to the royalties owed by NAVB to ALSE pursuant to Section 4.3, or (B) if
ALSE is the Party instituting such proceeding, the remainder of the recovery
shall be paid [*] to ALSE and [*] to NAVB.

 

15

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(e)          Cooperation; Settlements. In the event that either NAVB or ALSE
takes action pursuant to subsection (b) above, the other Party shall cooperate
with the Party so acting to the extent reasonably possible, including joining
the suit if necessary or desirable.

 

Section 5.3           Claimed Infringement. In the event that a Party becomes
aware of any claim that the Development or Commercialization of Licensed
Products infringes Patent Rights of any Third Party, such Party shall promptly
notify the other Party. In any such instance, NAVB shall have the exclusive
right to settle such claim; provided that NAVB shall not have the right to
settle such claim in a manner that would impair ALSE’s rights under this
Agreement or require ALSE to make any monetary payments or be subject of an
injunction, without the prior written consent of ALSE, such consent however not
being unreasonably withheld. If, however, by the terms of any settlement or if
by a judgment, decree or decision of a court, tribunal or other authority of
competent jurisdiction, NAVB or its Affiliate or sublicensee is required to
obtain a license from a Third Party in order to make, have made, use, sell or
import a Licensed Product in the Territory (a “Third Party License”), [*] of
payments under such Third Party License, including any upfront payments, shall
be deducted from any royalties payable under Section 4.3 by NAVB on future Net
Sales.

 

Section 5.4           Patent Invalidity Claim. If a Third Party at any time
asserts a claim that any Licensed Patent Right is invalid or otherwise
unenforceable (an “Invalidity Claim”), whether as a defense in an infringement
action brought by NAVB or ALSE pursuant to Section 5.2 or in an action brought
against NAVB or ALSE referred to in Section 5.3, the Parties shall cooperate
with each other in preparing and formulating a response to such Invalidity
Claim. Neither Party shall settle or compromise any Invalidity Claim without the
consent of the other Party, which consent shall not be unreasonably withheld.

 

Article VI
Confidentiality

 

Section 6.1           Confidential Information. All Confidential Information
disclosed by a Party to the other Party during the term of this Agreement shall
not be used by the receiving Party except in connection with the activities
contemplated by this Agreement, shall be maintained in confidence by the
receiving Party (except to the extent reasonably necessary for Regulatory
Approval of Licensed Products, for the filing, prosecution and maintenance of
Patent Rights or to Develop and Commercialize Licensed Products in accordance
with this Agreement), and shall not otherwise be disclosed by the receiving
Party to any other person, firm, or agency, governmental or private (except
consultants, advisors and Affiliates in accordance with Section 6.2), without
the prior written consent of the disclosing Party, except to the extent that the
Confidential Information:

 

(a)          was already known by the receiving Party prior to its date of
disclosure to the receiving Party hereunder, as demonstrated by competent
written evidence; or

 

(b)          either before or after the date of the disclosure to the receiving
Party hereunder is lawfully disclosed to the receiving Party by sources other
than the disclosing Party rightfully in possession of the Confidential
Information; or

 

16

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(c)          either before or after the date of the disclosure to the receiving
Party hereunder becomes published or generally known to the public through no
fault or omission on the part of the receiving Party; or

 

(d)          is independently developed by or for the receiving Party without
access to, reference to or reliance upon the Confidential Information, as
demonstrated by competent written evidence contemporaneous with such
development; or

 

(e)          is required to be disclosed by the receiving Party to comply with
applicable laws or regulations, to defend or prosecute litigation or to comply
with legal process (including a valid order of a court of competent
jurisdiction), provided that the receiving Party provides prompt prior written
notice of such disclosure to the disclosing Party and only discloses
Confidential Information of the other Party to the extent necessary for such
legal compliance or litigation purpose; provided, further, that Confidential
Information that is disclosed for such legal compliance or litigation purpose
shall remain otherwise subject to the confidentiality and non-use provisions of
this Article VI, and the receiving Party disclosing such Confidential
Information pursuant to this Section 6.1(e) shall take all steps reasonably
necessary, including without limitation, obtaining an order of confidentiality,
to ensure the continued confidential treatment of such Confidential Information.

 

Section 6.2           Employee, Consultant and Advisor Obligations. NAVB and
ALSE each agrees that it and its Affiliates shall provide Confidential
Information received from the other Party only to the receiving Party’s
respective employees, consultants and advisors, and to the employees,
consultants and advisors of the receiving Party’s Affiliates, who have a need to
know such Confidential Information to assist the receiving Party in fulfilling
its obligations or exercising its rights under this Agreement; provided that
such employees, consultants and advisors shall be bound by confidentiality and
non-use obligations that are no less stringent than those contained in this
Agreement, and NAVB and ALSE shall each remain responsible for any failure by
its and its Affiliates’ respective employees, consultants and advisors to treat
such Confidential Information as required under Section 6.1.

 

Section 6.3           Authorized Disclosure. Notwithstanding the foregoing
Section 6.1, each Party or its Affiliates may disclose Confidential Information
of the other Party to the extent such disclosure is reasonably necessary to:

 

(a)          comply with the rules and regulations promulgated by the U.S.
Securities and Exchange Commission, comparable foreign regulatory organizations
and self-regulatory organizations (such as securities exchanges); provided that,
prior to disclosing this Agreement or any of the terms hereof pursuant to this
Section 6.3(a), the Parties shall consult with one another on the terms of this
Agreement to be redacted in making any such disclosure as practicable, and will
seek confidential treatment of portions of this Agreement, or such terms, as may
be reasonably requested by the other Party;

 

(b)          file or prosecute patent applications which the receiving Party is
authorized to file or prosecute hereunder; provided that reasonable measures
will be taken to request confidential treatment of such information, to the
extent such protection is available;

 

17

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(c)          disclose to the Regulatory Authorities as required in connection
with any filing of INDs, BLAs, marketing approval applications, or similar
applications or requests for Regulatory Approvals with respect to a Licensed
Product; provided that reasonable measures will be taken to request confidential
treatment of such information; or

 

(d)          facilitate discussions with existing or potential acquirers or
merger candidates, investment bankers or existing or potential investors, or
existing or potential sublicensees, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Agreement; provided that such disclosure will be
limited to the existence of this Agreement and its terms.

 

Section 6.4           Term. All obligations of confidentiality imposed under
this Article VI shall expire five (5) years following termination or expiration
of this Agreement.

 

Section 6.5           Remedies. Each Party agrees that the breach of this
Article VI may cause the disclosing Party irreparable harm and that money
damages may be inadequate remedy for such harm. Therefore, in the event of any
such breach or threatened breach, the disclosing Party is entitled to seek
equitable relief (including injunctions and specific performance remedies) in
addition to other remedies that may be available to the disclosing Party.

 

Article VII
Representations and Warranties

 

Section 7.1           Representations of Authority. NAVB and ALSE each
represents and warrants to the other that as of the Effective Date it has full
right, power and authority to enter into this Agreement and to perform its
respective obligations under this Agreement.

 

Section 7.2           Consents. NAVB and ALSE each represents and warrants that
as of the Effective Date all necessary consents, approvals and authorizations of
all government authorities and other persons required to be obtained by such
Party in connection with execution, delivery and performance of this Agreement
have been obtained.

 

Section 7.3           No Conflict. NAVB and ALSE each represents and warrants
that, as of the Effective Date, the execution and delivery of this Agreement and
the performance of such Party’s obligations hereunder (a) do not conflict with
or violate any requirement of applicable laws or regulations and (b) do not
conflict with, violate or breach or constitute a default of, or require any
consent under, any contractual obligations of such Party, except such consents
as have been obtained as of the Effective Date.

 

Section 7.4           Employee, Consultant and Advisor Obligations. NAVB and
ALSE each represents and warrants that, as of the Effective Date, each of its
and its Affiliates’ employees, consultants and advisors has executed an
agreement or has an existing obligation under law obligating such employee,
consultant or advisor to maintain the confidentiality of Confidential
Information to the extent required under Article VI.

 

18

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 7.5           Additional Representations, Warranties and Covenants by
ALSE.

 

(a)          Intellectual Property. ALSE represents and warrants to NAVB that
(i) ALSE owns or Controls the entire right, title and interest in and to the
Licensed Intellectual Property, (ii) ALSE has the right to grant to NAVB the
rights and licenses under the Licensed Intellectual Property granted in this
Agreement, (iii) as of the Effective Date, there is no claim or demand of any
Person pertaining to, or any proceeding which is pending or threatened, that
asserts the invalidity, misuse or unenforceability of the Licensed Intellectual
Property or challenges ALSE’s ownership of the Licensed Intellectual Property or
makes any adverse claim with respect thereto, and, to the knowledge of ALSE,
there is no basis for any such claim, demand or proceeding, (iv) the Licensed
Patent Rights are valid and enforceable and to the knowledge of ALSE as of the
Effective Date, are not infringing any valid Third Party patent claims and are
not being infringed by any Third Party, (v) Exhibit B sets forth a true, correct
and complete list of Licensed Patent Rights owned or Controlled by ALSE as of
the Effective Date, and such Exhibit B sets forth all intellectual property
rights necessary for the Development, manufacture, Commercialization, use or
sale of Licensed Products in the Field, and (vi) ALSE has not previously
assigned, transferred, conveyed or otherwise encumbered its right, title or
interest in or to the Licensed Intellectual Property.

 

(b)          Harvard License.

 

(i)          ALSE represents and warrants that (A) it has not been served with
and has not received any notice of any threatened complaint, claim, judgment or
settlement relating to the breach by ALSE of any license agreement with any
Third Party (including the Harvard License) necessary to Control the Licensed
Intellectual Property licensed to NAVB hereunder, and (B) as of the Effective
Date, neither Harvard University nor ALSE is in default with respect to a
material obligation under, and neither of such parties has claimed or has
grounds upon which to claim that the other party is in default with respect to a
material obligation under, the Harvard License.

 

(ii)         ALSE covenants that (A) during the term of this Agreement and to
the extent applicable to the Licensed Intellectual Property, ALSE shall keep the
Harvard License in full force and effect and shall not take or fail to take any
action that violates the terms of the Harvard License, (B) during the term of
this Agreement ALSE shall not enter into any subsequent agreement with Harvard
University without the consent of NAVB that modifies or amends the Harvard
License, (C) ALSE shall immediately notify NAVB in writing in the event ALSE
becomes aware of, or receives any notice from Harvard University with respect
to, any breach or alleged breach of the Harvard License by ALSE, and NAVB shall
have the right (but not obligation) to cure or otherwise resolve on behalf of
ALSE any such breach, and NAVB shall have the right to off-set any and all
payments made by NAVB to cure or resolve such breach against payments due to
ALSE hereunder, and [*].

 

19

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 7.6           No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN, THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED.

 

Article VIII
Term and Termination

 

Section 8.1           Term. This Agreement shall become effective as of the
Effective Date, may be terminated as set forth in this Article VIII, and
otherwise remains in effect until the occurrence of the last Royalty Expiration
Date. Upon expiration of this Agreement, the licenses granted to NAVB under the
Licensed Intellectual Property shall become fully-paid, perpetual, and
irrevocable.

 

Section 8.2           Termination For Material Breach. Subject to Section 3.2,
upon any material breach of this Agreement by either Party (in such capacity,
the “Breaching Party”), the other Party may terminate this Agreement by
providing sixty (60) days written notice to the Breaching Party, specifying the
material breach. The termination shall become effective at the end of the sixty
(60) day period unless the Breaching Party cures such breach during such sixty
(60) day period; provided, however, that if the Breaching Party disputes in good
faith the existence or materiality of the breach specified in the other Party’s
written notice, and the Breaching Party provides to the other Party notice of
such dispute and its intention to seek resolution pursuant to Article IX within
the foregoing sixty (60) day period, then such other Party shall not have the
right to terminate this Agreement pursuant to this Section 8.2 unless and until
resolution of the dispute in accordance with Article IX results in the
determination that the Breaching Party has materially breached this Agreement
and that the Breaching Party fails to cure such material breach within sixty
(60) days following such decision. It is understood and agreed that during the
pendency of such dispute, all of the terms and conditions of this Agreement
shall remain in effect and the Parties shall continue to perform all of their
respective obligations hereunder. Any termination for material breach, to the
extent that it relates to a Licensed Product, shall be on a Licensed
Product-by-Licensed Product and country-by-country basis (each such terminated
Licensed Product a “Terminated Product”, and each such terminated country a
“Terminated Country”) and the license as to all other Licensed Products and
countries shall survive.

 

Section 8.3           Termination by NAVB. NAVB shall have the right to
terminate this Agreement at any time for any or no reason, either in its
entirety or on a Licensed Product-by-Licensed Product and/or country-by-country
basis (each such terminated Licensed Product shall constitute a Terminated
Product, and each such terminated country shall constitute a Terminated
Country), upon sixty (60) days written notice to ALSE.

 

20

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 8.4           Terminated Products and Countries. With respect to each
Terminated Product and Terminated Country, within thirty (30) days after the
applicable effective date of termination, ALSE shall have the right to request,
with written notice to NAVB, that the Parties negotiate in good faith for a
royalty-bearing license and/or assignment, to be granted to ALSE in the sole
discretion of NAVB, of all right, title and interest in any Regulatory Materials
(a) that were not previously provided by ALSE to NAVB under this Agreement and
(b) that are developed by and Controlled by NAVB or any of its Affiliates during
the term of this Agreement relating to Terminated Products in the Terminated
Countries, and all non-clinical, clinical and other reports, records, data and
other information developed or generated by or for NAVB or any of its Affiliates
in respect of such Terminated Products and such Terminated Countries that are
reasonably required for ALSE to continue Development, Commercialization and to
satisfy requirements imposed by applicable Regulatory Authorities with respect
to such Terminated Products and such Terminated Countries. In the event that the
Parties are unable to reach a definitive agreement within one hundred and twenty
(120) days following the date of ALSE’s written notice to NAVB, then neither
Party shall have any further right or obligation to the other Party under this
Section 8.4.

 

Section 8.5           Survival. Upon expiration or termination of this Agreement
for any reason, nothing in this Agreement shall be construed to release either
Party from any obligations that matured prior to the effective date of
expiration or termination; and the following provisions shall expressly survive
any such expiration or termination: Section 3.3, Section 4.7, Section 4.9,
Section 4.10, Article VI, this Section 8.5, Article IXand Article X.

 

Article IX
Dispute Resolution

 

Section 9.1           Alternative Dispute Resolution. Any dispute arising out of
or relating to this Agreement shall be resolved through binding arbitration as
follows:

 

(a)          A Party may submit such dispute to arbitration by notifying the
other Party, in writing, of such dispute. Within thirty (30) days after receipt
of such notice, the Parties shall designate in writing a single arbitrator to
resolve the dispute; provided, however, that if the Parties cannot agree on an
arbitrator within such thirty (30)-day period, the arbitrator shall be selected
by the New York, New York office of the American Arbitration Association (the
“AAA”). The arbitrator shall be a lawyer with pharmaceutical industry legal
experience, and shall not be an Affiliate, employee, consultant, officer,
director or stockholder of any Party.

 

(b)          Within thirty (30) days after the designation of the arbitrator,
the arbitrator and the Parties shall meet, at which time the Parties shall be
required to set forth in writing all disputed issues and a proposed ruling on
the merits of each such issue.

 

(c)          The arbitrator shall set a date for a hearing, which shall be no
later than forty-five (45) days after the submission of written proposals
pursuant to Section 9.1(b), to discuss each of the issues identified by the
Parties. The Parties shall have the right to be represented by counsel. Except
as provided herein, the arbitration shall be governed by the Commercial
Arbitration Rules of the AAA; provided, however, that the Federal Rules of
Evidence shall apply with regard to the admissibility of evidence and the
arbitration shall be conducted by a single arbitrator.

 

(d)          The arbitrator shall use his or her best efforts to rule on each
disputed issue within thirty (30) days after the completion of the hearings
described in Section 9.1(c). The determination of the arbitrator as to the
resolution of any dispute shall be binding and conclusive upon all Parties. All
rulings of the arbitrator shall be in writing and shall be delivered to the
Parties.

 

21

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(e)          The (i) attorneys’ fees of the Parties in any arbitration,
(ii) fees of the arbitrator and (iii) costs and expenses of the arbitration
shall be borne by the Parties as determined by the arbitrator.

 

(f)          Any arbitration pursuant to this Section 9.1 shall be conducted in
New York, New York. Any arbitration award may be entered in and enforced by any
court of competent jurisdiction.

 

Section 9.2           No Limitation. Nothing in Section 9.1 shall be construed
as limiting in any way the right of a Party to seek an injunction or other
equitable relief with respect to any actual or threatened breach of this
Agreement or to bring an action in aid of arbitration. Should any Party seek an
injunction or other equitable relief, or bring an action in aid of arbitration,
then for purposes of determining whether to grant such injunction or other
equitable relief, or whether to issue any order in aid of arbitration, the
dispute underlying the request for such injunction or other equitable relief, or
action in aid of arbitration, may be heard by the court in which such action or
proceeding is brought.

 

Article X
Miscellaneous Provisions

 

Section 10.1         Indemnification.

 

(a)          NAVB. NAVB agrees to defend ALSE, its Affiliates and their
respective directors, officers, employees and agents (“ALSE Indemnitees”) at
NAVB’s cost and expense, and shall indemnify and hold harmless ALSE Indemnitees
from and against any liabilities, losses, costs, damages, fees or expenses
(collectively, “Losses”) to the extent arising out of any Third Party claim
relating to (i) any breach by NAVB of any of its representations, warranties or
obligations pursuant to this Agreement or (ii) personal injury, property damage
or other damage resulting from the use, manufacture or sale of a Licensed
Product by NAVB, its Affiliates or sublicensees; provided, however, that NAVB
shall not be obligated to indemnify ALSE Indemnitees to the extent such Losses
arise from any matters for which ALSE is required to indemnify the NAVB
Indemnitees under Section 10.1(b).

 

(b)          ALSE. ALSE agrees to defend NAVB, its Affiliates and their
respective directors, officers, employees and agents (“NAVB Indemnitees”) at
ALSE’s cost and expense, and shall indemnify and hold harmless NAVB Indemnitees
from and against any Losses to the extent arising out of any Third Party claim
relating to (i) any breach by ALSE of any of its representations, warranties or
obligations pursuant to this Agreement; (ii) the research, use, development,
manufacture, commercialization, handling, storage or other disposition of
Licensed Products by or on behalf of ALSE or its Affiliates or its or their
sublicensees or subcontractors (other than by NAVB), including claims based upon
product liability and intellectual property infringement; (iii) any
inconsistency or conflict between the terms of this Agreement and that of the
Harvard License; and (iv) the negligence or willful misconduct of ALSE, its
Affiliates, sublicensees (except for NAVB), subcontractors, or the officers,
directors, employees, or agents thereof; provided, however, that ALSE shall not
be obligated to indemnify NAVB Indemnitees to the extent such Losses arise from
any matters for which NAVB is required to indemnify the ALSE Indemnitees under
Section 10.1(a).

 

22

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(c)          Claims for Indemnification. A person entitled to indemnification
under this Section 10.1 (an “Indemnified Party”) shall give prompt written
notification to the Party from whom indemnification is sought (the “Indemnifying
Party”) of the commencement of any action, suit or proceeding relating to a
Third Party claim for which indemnification may be sought or, if earlier, upon
the assertion of any such claim by a Third Party (it being understood and
agreed, however, that the failure by an Indemnified Party to give notice of a
Third Party claim as provided in this Section 10.1(c) shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
and only to the extent that such Indemnifying Party is actually damaged as a
result of such failure to give notice). Upon such notification, the Indemnifying
Party shall assume control of the defense of such action, suit, proceeding or
claim with counsel reasonably satisfactory to the Indemnified Party. The
Indemnified Party may participate therein at its own expense; provided that, if
the Indemnifying Party assumes control of such defense and the Indemnifying
Party reasonably concludes, based on advice from counsel, that the Indemnifying
Party and the Indemnified Party have conflicting interests with respect to such
action, suit, proceeding or claim, the Indemnifying Party shall be responsible
for the reasonable fees and expenses of counsel to the Indemnified Party solely
in connection therewith; provided, however, that in no event shall the
Indemnifying Party be responsible for the fees and expenses of more than one (1)
counsel for all Indemnified Parties. The Indemnifying Party shall keep the
Indemnified Party advised of the status of such action, suit, proceeding or
claim and the defense thereof and shall consider reasonable recommendations made
by the Indemnified Party with respect thereto. The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld, delayed or conditioned. The Indemnifying Party shall not agree to any
settlement of such action, suit, proceeding or claim or consent to any judgment
in respect thereof that imposes any liability or obligation on the Indemnified
Party without the prior written consent of the Indemnified Party, which shall
not be unreasonably withheld, delayed or conditioned.

 

Section 10.2         Governing Law. This Agreement shall be construed and the
respective rights of the Parties determined (including the validity and
applicability of the arbitration provision set forth in Section 9.1, and the
conduct of any arbitration, enforcement of any arbitral award and any other
questions of arbitration law or procedure arising thereunder) according to the
substantive laws of the State of New York, notwithstanding the provisions
governing conflict of laws under such New York law to the contrary.

 

Section 10.3         Assignment. Neither ALSE nor NAVB may assign this Agreement
in whole or in part without the prior written consent of the other, such consent
not to be unreasonably withheld or delayed, except that a Party may make such an
assignment in whole or in part without the other Party’s consent to (i) an
Affiliate (for so long as such entity remains an Affiliate) or (ii) a Third
Party in connection with a Change of Control of such Party. This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. Any purported assignment in violation of this
Section 10.3 shall be null and void and of no legal effect.

 

23

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 10.4         Entire Agreement; Amendments. This Agreement, together with
the Exhibits, constitutes the entire agreement between the Parties with respect
to the subject matter hereof, and supersedes all previous communications and
arrangements with respect to the subject matter hereof, whether written or oral,
including the Option Agreement between the Parties dated January 19, 2012. Any
amendment or modification to this Agreement shall be made in writing signed by
both Parties.

 

Section 10.5         Notices.

 

Notices to ALSE shall be addressed to:

 

Alseres Pharmaceuticals, Inc

239 South Street

Hopkinton, MA 01748

Attention: Chief Executive Officer

 

with a copy to:

_______________________

_______________________

_______________________

_______________________

 

Notices to NAVB shall be addressed to:

 

Navidea Biopharmaceuticals, Inc.

425 Metro Place North, Suite 450

Dublin, OH 43017

Attention: Mark J. Pykett, CEO

Facsimile No.: +1 (614) 793-7522

 

with a copy to:

 

Cooley LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, Virginia 20190-5656

Attention: Kenneth Krisko, Esq.

Facsimile No.: +1 (703) 456-8100

 

Any Party may change its address by giving notice to the other Party in the
manner herein provided. Any notice required or provided for by the terms of this
Agreement shall be in writing and shall be (a) sent by registered or certified
mail, return receipt requested, postage prepaid, (b) sent via a reputable
overnight or international express courier service, (c) sent by facsimile
transmission, or (d) personally delivered, in each case properly addressed in
accordance with the paragraph above. The effective date of notice shall be the
actual date of receipt by the Party receiving the same.

 

24

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 10.6         Force Majeure. No failure or omission by the Parties hereto
in the performance of any obligation of this Agreement shall be deemed a breach
of this Agreement or create any liability if the same shall arise from any cause
or causes beyond the control of the Parties, including, but not limited to, the
following: acts of God; acts or omissions of any government; any rules,
regulations or orders issued by any governmental authority or by any officer,
department, agency or instrumentality thereof; fire; storm; flood; earthquake;
accident; war; rebellion; insurrection; riot; and invasion. The Party claiming
force majeure shall notify the other Party with notice of the force majeure
event as soon as practicable, but in no event longer than ten (10) business days
after its occurrence, which notice shall reasonably identify such obligations
under this Agreement and the extent to which performance thereof will be
affected.

 

Section 10.7         Public Announcements. Any public announcements or publicity
with respect to the execution of this Agreement shall be agreed upon by the
Parties in advance of such announcement.

 

Section 10.8         Independent Contractors. It is understood and agreed that
the relationship between the Parties hereunder is that of independent
contractors and that nothing in this Agreement shall be construed as
authorization for either ALSE or NAVB to act as agent for the other.

 

Section 10.9         Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

 

Section 10.10         No Implied Waivers; Rights Cumulative. No failure on the
part of ALSE or NAVB to exercise, and no delay in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, shall impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege or be construed as a waiver of any breach of
this Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.

 

Section 10.11         Severability. If, under applicable law or regulation, any
provision of this Agreement is invalid or unenforceable, or otherwise directly
or indirectly affects the validity of any other material provision(s) of this
Agreement (such invalid or unenforceable provision, a “Severed Clause”), this
Agreement shall endure except for the Severed Clause. The Parties shall consult
one another and use reasonable efforts to agree upon a valid and enforceable
provision that is a reasonable substitute for the Severed Clause in view of the
intent of this Agreement.

 

Section 10.12         Execution in Counterparts. This Agreement may be executed
in counterparts, each of which counterparts, when so executed and delivered,
shall be deemed to be an original, and all of which counterparts, taken
together, shall constitute one and the same instrument.

 

Section 10.13         No Third Party Beneficiaries. No person or entity other
than ALSE, NAVB and their respective Affiliates and permitted assignees
hereunder shall be deemed an intended beneficiary hereunder or have any right to
enforce any obligation of this Agreement.

 

25

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Section 10.14         No Consequential Damages. NEITHER PARTY HERETO WILL BE
LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE
DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER,
OR FOR LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 10.14 IS
INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
EITHER PARTY UNDER SECTION 10.1 WITH RESPECT TO THIRD PARTY CLAIMS, OR TO LIMIT
OR RESTRICT ANY DAMAGES RESULTING FROM A PARTY’S BREACH OF OBLIGATIONS UNDER
ARTICLE VI.

 

[Signatures are on next page.]

 

26

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers or representatives as of the Effective Date.

 

  NAVIDEA BIOPHARMACEUTICALS, INC.         By: /s/ Mark J. Pykett         Title:
/s/ President and Chief Executive Officer         ALSERES PHARMACEUTICALS, INC.
        By: /s/ Kenneth Rice         Title: Executive Vice President and CFO



 

27

 

 

EXHIBIT A-1

 

DEVELOPMENT PLAN

 

[*]

 

 

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

EXHIBIT A-2

 

DILIGENCE MILESTONES

 

The following events shall constitute diligence milestones for which the failure
to meet a Target Completion Date shall give rise to the right for NAVB to make a
payment (the “Milestone Activity Payment) within thirty (30) days following such
Target Completion Date, and such payment by NAVB of the applicable Milestone
Activity Payment shall be deemed to satisfy such diligence milestone.

 

Activity/Milestone   Target Completion
Date   Milestone
Activity
Payment [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*]

 

The Target Completion Dates above shall be extended: (a) to reflect any delays
or factors not within NAVB’s reasonable control (including as may be imposed by
the applicable Regulatory Authority), or (b) if delay in such case shall still
be consistent with Commercially Reasonable Efforts.

 

 

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

EXHIBIT B

 

Licensed Patent Rights

 

1.Issued U.S. patent (and foreign equivalents) #5,493,026 covering composition
of matter for the [123I]-E-IACFT compound. U.S. expiration is 10/25/2013; patent
term extension potential to 2018

 

2.Issued U.S. patent (and foreign equivalents) #5,853,696 covering the method of
use of [123I]-E-IACFT in diagnosing Parkinson’s syndromes. U.S. expiration is
10/25/2013; patent term extension potential to 2018

 

3.Issued U.S. patent (and foreign equivalents) # 8,084,018 covering the imaging
protocol method to be used with [123I]-E-IACFT. U.S. expiration is estimated as
6/30/2030 to be modified for any patent term adjustments determined by the PTO

 

4.Pending U.S. and foreign patent application number PCT/US2008/81569 filed
10/29/08 covering the use of Altropane in the diagnosis of Lewy Body Dementia;
U.S. expiration is estimated to be 2028.

 

5.Pending U.S. and foreign patent application PCT/CA2008001916 filed 10/29/08
covering a high concentration formulation and iodination method for
manufacturing Altropane. U.S. expiration is estimated to be 2028.

 

 

 



*Underlined and highlighted portions have been omitted from materials filed with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

 





EXHIBIT C

 

[123I]-E-IACFT Injection

 

 

ALTROPANE ([123I]-E-IACFT) Injection is a formulation of the phenyltropane
[123I]-E-IACFT.

 

Product Name: ALTROPANE® ([123I]-E-IACFT) Injection     API Chemical Name:
[123I]-2b-Carbomethoxy-3b-(4-fluorophenyl)-N-(3-iodo-E-allyl)nortropane;
[123I]-E-IACFT.

 

 

Active Pharmaceutical Ingredient (API)

 

Chemical Structure:

 

[image_001.gif]

 

Molecular Formula: C18H21F123INO2     Molecular Weight: 425 (anhydrous) daltons
    Solubility: Soluble in most organic solvents ([127I]-E-IACFT)     Physical
Appearance: White crystalline powder ([127I]-E-IACFT)

 

 

 

 



 

 

 

